Exhibit 10.1

Execution Version

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is dated as of May 12, 2016, by and
among Western Digital Corporation, a Delaware corporation (the “Issuer”), and
the other parties who have executed this Security Agreement (the Issuer, such
other parties and any other parties who execute and deliver to the Collateral
Agent an agreement substantially in the form attached hereto as Schedule A,
being hereinafter referred to collectively as the “Debtors” and individually as
a “Debtor”), each with its mailing address as set forth in Section 14(b) below,
and U.S. Bank National Association (“U.S. Bank”), with its mailing address as
set forth in Section 14(b) below, solely in its capacity as collateral agent
under the Indenture (as defined below) and hereunder for the Secured Parties
hereinafter identified and defined (U.S. Bank acting as such collateral agent
and any successor or successors to U.S. Bank acting in such capacity being
hereinafter referred to as the “Collateral Agent”).

PRELIMINARY STATEMENTS

Reference is made to the Indenture, dated as of April 13, 2016 (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Indenture” which term shall also include and
refer to any additional issuance of notes under the Indenture), among the
Issuer, the guarantors from time to time party thereto and U.S. Bank, as the
trustee (in such capacity, and together with its successors and permitted
assigns, the “Trustee”) and the Collateral Agent, pursuant to which the Issuer
has issued $1,875,000,000 7.375% Senior Secured Notes due 2023 (together with
any Additional Notes issued under the Indenture, the “Notes”). As a condition to
the closing of the transactions contemplated by the Indenture, the Secured
Parties have required, among other things, that each Debtor enter into this
Agreement and grant to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in the personal property and fixtures of
such Debtor described herein subject to the terms and conditions hereof.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.        Terms defined in Indenture. Except as otherwise provided in
Section 2 below, all capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Indenture. The term “Debtor”
and “Debtors” as used herein shall mean and include the Debtors collectively and
also each individually, with all representations, warranties, and covenants of
and by the Debtors, or any of them, herein contained to constitute joint and
several representations, warranties, and covenants of and by the Debtors;
provided, however, that unless the context in which the same is used shall
otherwise require, any grant, representation, warranty or covenant contained
herein related to the Collateral shall be made by each Debtor only with respect
to the Collateral owned by it or represented by such Debtor as owned by it.

As used herein:

“Agreement” means this Security Agreement.

“Cayman Share Mortgage” means the Cayman Islands law governed equitable share
mortgage in respect of shares of Western Digital International Ltd. dated as of
the Escrow Release Date between Western Digital Technologies, Inc. and the
Collateral Agent.

“Collateral” has the meaning assigned to such term in Section 2 of this
Agreement.



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Copyrights” shall mean, collectively, all copyrights (whether statutory or
common law, whether established or registered in the United States or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (ii) renewals, supplements and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

“Debtors” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Default Rate” has the meaning assigned to such term in Section 4(b)(xi) of this
Agreement.

“Depositary Bank” has the meaning assigned to such term in Section 6(d) of this
Agreement.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing.

“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Holders of the Notes
therefrom as determined by the Senior Secured Credit Facilities Collateral Agent
and the Issuer in a writing delivered to the Collateral Agent, (b) solely in the
case of any pledge of voting Equity Interests of any CFC Holdco or any
First-Tier Foreign Subsidiary that is a CFC, any voting Equity Interests in
excess of 65.00% of the outstanding voting Equity Interests of such entity,
(c) any Equity Interests to the extent the pledge thereof would be prohibited by
(i) any applicable law or would require governmental consent, approval, license
or authorization (only to the extent such prohibition is applicable and not
rendered ineffective by the UCC or other applicable law) or (ii) contractual
obligation binding on such Equity Interests on the Issue Date (with respect to
the Issuer or any of its Subsidiaries as of the Issue Date) or the Escrow
Release Date (with respect to SanDisk Corporation or any of its Subsidiaries) or
if later, at the time of the acquisition of such Equity Interests and not
incurred in contemplation of such acquisition (only to the extent such
prohibition is applicable and not rendered ineffective by the UCC or other
applicable law), (d) margin stock or any interest in partnerships, joint
ventures and non-wholly-owned Subsidiaries which cannot be pledged without the
consent of or a pledge of which is restricted by (including as a result of a
right of first refusal, call option or a similar right or a requirement to give
notice that will trigger such right of first refusal, call option or a similar
right) one or more third parties other than the Issuer or any of its
Subsidiaries (after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable law), and (e) the Equity Interests of any
(i) Immaterial Subsidiary (except to the extent the security interest in such
Equity Interest may be perfected by the filing of a Form UCC-1 (or similar)
financing statement), (ii) Unrestricted Subsidiary, (iii) Captive Insurance
Subsidiary, (iv) not-for-profit subsidiary, (v) Receivables Financing
Subsidiary, (vi) Subsidiary that is an Excluded Subsidiary

 

-2-



--------------------------------------------------------------------------------

described in clauses (e), (f), (g) and (h) of the definition of Excluded
Subsidiary, (vii) Subsidiary of a Foreign Subsidiary that is a CFC and
(viii) entity that is disregarded as an entity separate from its owner (within
the meaning of U.S. Treasury Regulation 301.7701-3(a)) and owns a Subsidiary
that is a CFC, so long as such disregarded entity is a Guarantor and has
provided a security interest in its assets pursuant to and to the extent
provided herein and the other Collateral Documents (unless such Equity Interests
constitute collateral securing obligations under the Credit Agreement).

“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon or perfection of a security interest
therein (i) is prohibited by applicable law or contractual obligation, binding
on such assets on the Escrow Release Date (or if later, at the time of the
acquisition of such asset and not incurred in contemplation of such acquisition)
(only to the extent such prohibition is applicable and not rendered ineffective
by the UCC or other applicable law), (ii) requires the consent, approval,
license or authorization of any governmental authority pursuant to such
applicable law or any third party pursuant to any contract between the Issuer or
any Subsidiary and such third party binding on such assets on the Escrow Release
Date (or if later, at the time of the acquisition of such asset and not incurred
in contemplation of such acquisition) or (iii) other than with respect to the
Equity Interests of the Issuer or any Guarantors, would trigger a termination
event pursuant to any “change of control” or similar provision binding on such
assets on the Escrow Release Date (or if later, at the time of the acquisition
of such asset and not incurred in contemplation of such acquisition) (in each
case of clauses (i), (ii) and (iii) of this clause (b), after giving effect to
the applicable anti-assignment provisions of the UCC or other applicable law),
(c) United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable United States federal law, (d) all vehicles and other assets subject
to certificates of title, (e) property that is subject to a Lien securing a
purchase money obligation or Capital Lease Obligation permitted to be incurred
pursuant to the Indenture, if the contract or other agreement in which such Lien
is granted (or the documentation providing for such purchase money obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such property, (f) commercial tort claims with a value (as reasonably estimated
by the Issuer) of less than $30 million, (g) (i) any leasehold real property,
(ii) any fee-owned real property having an individual fair market value not
exceeding $30 million (as reasonably determined by the Issuer in good faith and
without requirement of delivery of an appraisal or other third-party valuation),
(iii) any fee owned real property wherein a portion of said fee owned real
property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area, and
(iv) any real property located outside of the United States, (h) any letter of
credit rights that cannot be perfected by a UCC filing and (i) any direct
proceeds, substitutions or replacements of any of the foregoing, but only to the
extent such proceeds, substitutions or replacements would otherwise constitute
Excluded Property; provided, however, that no Intercompany Notes shall
constitute Excluded Property.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, rule or regulation or by any contractual obligation existing on
the Escrow Release Date (or, if later, the date of the acquisition of such
Restricted Subsidiary and not incurred in contemplation of such acquisition)
from guaranteeing or providing collateral for the Obligations (only to the
extent such prohibition is applicable and not rendered ineffective) or would
require a governmental (including regulatory) consent, approval, license or
authorization in order to provide such guarantee, (b) any Foreign Subsidiary,
(c) any CFC Holdco or any Subsidiary of a Foreign Subsidiary that is a CFC,
(d) any Subsidiary that is not a Material Subsidiary, (e) any Receivables
Financing Subsidiary, (f) any Captive Insurance Subsidiary, (g) any
not-for-profit subsidiary, (h) any Subsidiary that is not a Wholly-Owned
Subsidiary, and (i) any other Subsidiary with respect to which the cost or other
consequences (including any adverse tax consequences) of providing Collateral or
guaranteeing the Obligations shall be excessive

 

-3-



--------------------------------------------------------------------------------

in view of the benefits to be obtained by the Lenders therefrom as reasonably
determined by the Senior Secured Credit Facilities Collateral Agent and the
Issuer.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the equity interests
of which are directly owned by the Issuer or a Domestic Subsidiary that is not a
Subsidiary of a Foreign Subsidiary.

“Global Intercompany Note” means the Global Intercompany Note, dated as of the
date hereof, duly executed by the Issuer and each of its Subsidiaries.

“Immaterial Subsidiary” means a Subsidiary of the Issuer that constitutes an
“Immaterial Subsidiary” under the Credit Agreement as in effect on the date
hereof.

“Indenture” has the meaning assigned to such term in the preliminary statements
of this Agreement.

“Intellectual Property” shall mean, collectively, the intellectual or intangible
property rights in the Patents, Trademarks, Copyrights, and Technology.

“Intellectual Property Collateral” shall mean, collectively, the intellectual or
intangible property rights in the Patents, Trademarks, Copyrights, Technology
and Licenses, in each case, now or hereafter, owned, filed, acquired, or
assigned to each Debtor, or to which a Debtor is made party to.

“Intercompany Notes” shall mean, with respect to each Debtor, all intercompany
notes described in Schedule 5(b) to the Perfection Certificate, the Global
Intercompany Note and intercompany notes hereafter acquired by such Debtor and
all certificates, instruments or agreements evidencing such intercompany notes,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.

“Issuer” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Licenses” shall mean, collectively, with respect to each Debtor, all license,
sublicense and distribution agreements with, and covenants not to sue, any other
party with respect to any Intellectual Property, whether such Debtor is a
licensor or licensee, sublicensor or sublicensee, distributor or distributee
under any such agreement, together with any and all (i) renewals, extensions,
supplements, amendments and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements, breaches or violations thereof and (iii) rights to sue for past,
present and future infringements, breaches or violations thereof.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations, in each case, of the
Issuer and its Restricted Subsidiaries taken as a whole, or (b) a material
adverse effect upon the rights and remedies, taken as a whole, of the Collateral
Agent or the other Secured Parties under any of the Notes Documents.

“Material Subsidiary” means a Subsidiary of the Issuer that constitutes a
“Material Subsidiary” under the Credit Agreement as in effect on the date
hereof.

“Notes” has the meaning assigned to such term in the preliminary statements of
this Agreement.

 

-4-



--------------------------------------------------------------------------------

“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, allowed or filed in the United States or any other country or
any trans-national patent registry), together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(ii) inventions, discoveries, designs and improvements described or claimed
therein, (iii) reissues, divisions, continuations, reexaminations, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Perfection Certificate” means the perfection certificate dated as of the Escrow
Release Date executed by the Issuer and the Guarantors, in form and substance
reasonably satisfactory to the Senior Secured Credit Facilities Collateral
Agent.

“Secured Obligations” has the meaning assigned to such term in Section 3 of this
Agreement.

“Secured Parties” means the Collateral Agent, the Trustee, the Holders and any
other holders of Secured Obligations.

“Senior Secured Credit Facilities Security Agreement” means that certain
Security Agreement dated as of May 12, 2016 by and among the initial Debtors
party thereto and the Senior Secured Credit Facilities Collateral Agent (as may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time).

“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(i) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future misappropriations or violations thereof.

“Termination Date” means the date on which the Notes and the other Obligations
under the Indenture shall have been (i) paid in full (other than with respect to
contingent indemnification obligations for which no claim has been made) or
(ii) defeased pursuant to Section 8.02 of the Indenture.

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names, trade names and other
identifiers of source or goodwill, whether registered or unregistered, and all
registrations and applications for the foregoing (whether statutory or common
law and whether applied for or registered in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to the
foregoing, (ii) extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations

 

-5-



--------------------------------------------------------------------------------

thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.

“Trustee” has the meaning assigned to such term in the preliminary statements of
this Agreement.

Section 2.          Grant of Security Interest in the Collateral. As collateral
security for the Secured Obligations defined below, each Debtor hereby grants to
the Collateral Agent for the benefit of the Secured Parties a lien on and
security interest in and acknowledges and agrees that the Collateral Agent has
and shall continue to have until the Termination Date for the benefit of the
Secured Parties a continuing lien on and security interest in, and right of
set-off against, all right, title, and interest of such Debtor, whether now
owned or existing or hereafter created, acquired or arising, in and to all of
the following:

(a)        Accounts;

(b)        Chattel Paper;

(c)        Instruments (including Promissory Notes and Intercompany Notes);

(d)        Documents;

(e)        General Intangibles (including Payment Intangibles and Intellectual
Property Collateral);

(f)        Letter-of-Credit Rights;

(g)        Supporting Obligations;

(h)        Deposit Accounts;

(i)        Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

(j)        Inventory;

(k)        Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof);

(l)        Fixtures;

(m)      Commercial Tort Claims (as described on Schedule 7 to the Perfection
Certificate or on one or more supplements to the Perfection Certificate);

(n)       Goods;

(o)       Personal property, and interests in personal property of such Debtor
of any kind or description now held by any Secured Party or at any time
hereafter transferred or delivered to, or coming into the possession, custody or
control of, any Secured Party, or any agent or affiliate of any Secured Party,
whether expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;

 

-6-



--------------------------------------------------------------------------------

(p)        Supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

(q)        Accessions and additions to, and substitutions and replacements of,
any and all of the foregoing; and

(r)        Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;

all of the foregoing being herein sometimes referred to as the “Collateral”.
Notwithstanding the foregoing, the security interest shall not extend to, and
the term “Collateral” (and any component definition thereof) shall not include,
any Excluded Property. All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time shall have the same meanings herein as such terms are defined
in the UCC, unless this Agreement shall otherwise specifically provide. For
purposes of this Agreement, the term “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise.

Section 3.       Secured Obligations.   This Agreement is made and given to
secure, and shall secure, the prompt payment and performance of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Parties, and to any of them individually, under or
in connection with or evidenced by the Indenture or any other Notes Documents,
including, without limitation, all obligations evidenced by the Notes heretofore
or hereafter issued under the Indenture, and all obligations of the Debtors, and
of any of them individually, arising under their respective Subsidiary
Guarantees, in each case whether now existing or hereafter arising (and whether
arising before or after the filing of a petition in bankruptcy and including all
interest, fees and other amounts accrued after the petition date), due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired and (b) any and all fees and reasonable and documented
out-of-pocket expenses and charges, including, without limitation, all
reasonable attorney’s fees and other expenses of litigation or preparation
therefor (but under no circumstances shall the Debtors be obligated to pay for
more than one firm of outside counsel to each of the Collateral Agent, the
Trustee and the Holders except, if reasonably necessary, one local counsel and
one regulatory counsel in any relevant material jurisdiction, to each of the
Collateral Agent, the Trustee and the Holders, taken as a whole, as the case may
be, and, solely in the case of a conflict of interest, one additional counsel to
each of the affected persons similarly situated, taken as a whole) suffered or
incurred by the Secured Parties, and any of them individually, in collecting or
enforcing any of such indebtedness, obligations, and liabilities or in realizing
on or protecting or preserving any security therefor, including, without
limitation, the lien and security interest granted hereby (all of the
indebtedness, obligations, liabilities, expenses, and charges described above
being hereinafter referred to as the “Secured Obligations”).

Section 4.        Covenants, Agreements, Representations and Warranties.
    (a) Each Debtor hereby represents and warrants to the Secured Parties that:

(i)        Each Debtor is duly organized and validly existing in good standing
under the laws of the jurisdiction of its organization. Each Debtor is the sole
and lawful owner of its Collateral, and has full right, power, and authority to
enter into this Agreement and to perform each and all of the matters and things
herein provided for.

 

-7-



--------------------------------------------------------------------------------

(ii)        As of the Escrow Release Date, each Debtor’s respective sole place
of business or chief executive office, as applicable, is at the address listed
on Schedule 1(a) to the Perfection Certificate opposite such Debtor’s name.

(iii)      As of the Escrow Release Date, each Debtor’s legal name and
jurisdiction of organization are correctly set forth on Schedule 1(a) to the
Perfection Certificate. As of the Escrow Release Date, no Debtor has transacted
business at any time since February 1, 2011, and does not currently transact
business, under any other legal names other than the prior legal names set forth
on Schedule 1(b) to the Perfection Certificate or the other names set forth on
Schedule 1(c) to the Perfection Certificate.

(iv)      As of the Escrow Release Date, Schedule 6 to the Perfection
Certificate contains a true, complete, and current listing of all material
patents, trademarks and copyrights owned by each of the Debtors as of the date
hereof that are registered or the subject of a pending application with any
United States federal governmental authority, and exclusive licenses of
copyrights to which a Debtor is a party, other than to the extent the same
constitutes Excluded Property. As of the date thirty (30) days after the Escrow
Release Date (or fifteen (15) days for copyrights), the supplement to Schedule 6
to the Perfection Certificate to be provided by the Issuer will set forth a
true, complete and current listing of any other patents, trademarks or
copyrights owned by each of the Debtors as of the Escrow Release Date that are
registered or the subject of a pending application with any United States
federal governmental authority, and exclusive licenses of copyrights to which a
Debtor is a party, other than to the extent the same constitutes Excluded
Property, and other than any patent, trademark or copyright or exclusive
copyright license where the Issuer has filed or caused to be filed an applicable
Intellectual Property Security Agreement with the United States Patent and
Trademark Office or the United States Copyright Office promptly after the Senior
Secured Credit Facilities Collateral Agent provides the Issuer with written
notice identifying such patent, trademark or copyright or exclusive copyright
license with respect to the corresponding requirement under the Senior Secured
Credit Facilities Security Agreement or the Credit Agreement or the Issuer
provides the Collateral Agent or the Senior Secured Credit Facilities Collateral
Agent with written notice identifying such patent, trademark or copyright or
exclusive copyright license, to the extent such Intellectual Property Security
Agreement filing preserves, confirms and perfects the security interest granted
herein (subject to the Intercreditor Creditor Agreement).

(v)        As of the Escrow Release Date, Schedule 7 to the Perfection
Certificate contains a true and correct list of all Commercial Tort Claims
(i) with a projected value (as reasonably estimated by the Issuer) in excess of
$30.0 million individually held by the Debtors as of the date hereof and
(ii) for which a complaint has been filed in a court of competent jurisdiction.

(b)        Each Debtor hereby covenants and agrees with the Secured Parties
that:

(i)         Each Debtor shall provide the Collateral Agent written notice of a
change of the location of such Debtor’s chief executive office within sixty
(60) days of such change or such longer period as the Collateral Agent may
agree.

(ii)        Upon any change to the legal name or jurisdiction of organization of
any Debtor the applicable Debtor shall provide written notice thereof to the
Collateral Agent within sixty (60) days after the occurrence thereof or such
longer period as the Collateral Agent may agree. Each Debtor agrees promptly
(and, in any event, within sixty (60) days) following any change referred to in
clause (i) or (ii) above, to take all action necessary to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral,

 

-8-



--------------------------------------------------------------------------------

if applicable, and to provide the Collateral Agent with certified organizational
documents reflecting any such changes, if applicable.

(iii)        Each Debtor shall take all commercially reasonable actions
necessary to defend the Collateral against any claims and demands of all persons
at any time claiming the same or any interest in the Collateral other than a
Permitted Lien adverse to any of the Secured Parties.

(iv)        [Reserved].

(v)        Not later than sixty (60) days after the Escrow Release Date, all
insurance disclosed on Schedule 8 to the Perfection Certificate, to the extent
available on commercially reasonable terms, shall be endorsed or otherwise
amended to include a loss payable or mortgagee endorsement (as applicable) to
the Collateral Agent and shall name the Collateral Agent, on behalf of the
Secured Parties, as additional insured, in form and substance satisfactory to
the Collateral Agent. Each Debtor hereby authorizes the Collateral Agent, at the
Collateral Agent’s option, to adjust, compromise, and settle any losses in
respect of any Collateral under any insurance afforded at any time after the
occurrence and during the continuation of any Event of Default, and such Debtor
does hereby irrevocably (until the Termination Date) constitute the Collateral
Agent, its officers, agents, and attorneys, as such Debtor’s attorneys-in-fact,
with full power and authority after the occurrence and during the continuation
of any Event of Default to effect such adjustment, compromise, and/or settlement
and to endorse any drafts drawn by an insurer of the Collateral or any part
thereof and to do everything necessary to carry out such purposes and to receive
and receipt for any unearned premiums due under policies of such insurance.

(vi)        At any time after and during the continuance of any Event of
Default, if any Collateral with a value in excess of $1,000,000 is in the
possession or control of any agents or processors of a Debtor and the Collateral
Agent so requests, such Debtor agrees to notify such agents or processors in
writing of the Collateral Agent’s lien or as the Senior Secured Credit
Facilities Collateral Agent may request pursuant to the terms of the Senior
Secured Credit Facilities Security Agreement or the Credit Agreement, and
security interest therein and instruct them to hold all such Collateral for the
Collateral Agent’s account and subject to the Collateral Agent’s instructions.

(vii)      At any time after and during the continuation of any Event of
Default, each Debtor agrees from time to time to deliver to the Collateral Agent
such evidence of the existence, identity, and location of its Collateral and of
its availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original receipts for
all services rendered by it), in each case as the Collateral Agent may
reasonably request or, as the Senior Secured Credit Facilities Collateral Agent
may request pursuant to the terms of the Senior Secured Credit Facilities
Security Agreement or the Credit Agreement. At any time after and during the
continuation of any Event of Default, the Collateral Agent shall have the right
to verify all or any part of the Collateral in any manner, and through any
medium, which the Collateral Agent considers appropriate and reasonable, and
each Debtor agrees to furnish all reasonable assistance and information, and
perform any reasonable acts, which the Collateral Agent may reasonably require
in connection herewith.

(viii)    Upon any new registration, or application for registration, for any
Intellectual Property rights, and exclusive licenses of copyrights, constituting
Collateral granted to or filed or acquired by any Debtor after the Escrow
Release Date (including any Intellectual Property that is

 

-9-



--------------------------------------------------------------------------------

no longer included as Excluded Property) (collectively, “New IP”), the Debtor
shall, on or prior to the later to occur of (i) thirty (30) days for copyrights
and sixty (60) days for all other Intellectual Property following such grant,
filing or acquisition and (ii) the date of the next required delivery of the
quarterly financial statements pursuant to Section 4.02 of the Indenture
following the date of such grant, filing or acquisition (or such longer period
as to which the Senior Secured Credit Facilities Collateral Agent may consent
with respect to the corresponding requirement under the Senior Secured Credit
Facilities Security Agreement), submit to the Collateral Agent a supplement to
Schedule 6 to the Perfection Certificate to reflect such additional rights, and
execute the applicable Intellectual Property Security Agreement and deliver such
Intellectual Property Security Agreement to the Collateral Agent, and shall
promptly file such Intellectual Property Security Agreements with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable.

(ix)      If any Debtor shall at any time hold or acquire a Commercial Tort
Claim with a projected value (as reasonably estimated by the Issuer) equal to or
in excess of $30.0 million individually for which a complaint has been filed in
a court of competent jurisdiction and that is required to be pledged hereunder,
the Debtor shall, on or prior to the later to occur of (i) sixty (60) days
following such acquisition and (ii) the date of the next required delivery of
the quarterly financial statements pursuant to Section 4.02 of the Indenture
following the date of such acquisition (or such longer period as to which the
Senior Secured Credit Facilities Collateral Agent may consent with respect to
the corresponding requirement under the Senior Secured Credit Facilities
Security Agreement), execute and deliver to the Collateral Agent a supplement to
Schedule 7 to the Perfection Certificate in such form reasonably acceptable to
the Collateral Agent and the provisions of Section 2 of this Agreement shall
apply to such Commercial Tort Claim (provided any Debtor’s failure to do so
shall not impair the Collateral Agent’s security interest therein).

(x)      Each Debtor agrees to execute and deliver to the Collateral Agent such
further agreements, assignments, instruments, and documents, and to do all such
other things, as necessary or as the Collateral Agent may reasonably deem
necessary to assure the Collateral Agent of its lien and security interest
hereunder, including, without limitation, such agreements with respect to
patents, trademarks, copyrights, and similar intellectual property rights as the
Collateral Agent may from time to time reasonably require to comply with the
filing requirements of the United States Patent and Trademark Office and the
United States Copyright Office; provided that (a) no action outside of the
United States shall be required in order to create or perfect any security
interest in any assets located outside of the United States and no foreign law
security or pledge agreement or foreign intellectual property filing or search
shall be required (other than the Cayman Share Mortgage and any foreign law
governed security or pledge agreement in such other jurisdictions as required
with respect to the First Priority Credit Obligations pursuant to Section 4.5 of
the Credit Agreement, which shall also be required with respect to the Notes),
(b) no Debtor shall be required to seek any landlord lien waiver, estoppel,
warehouseman waiver or other collateral access or similar letter or agreement
and (c) to the extent constituting Collateral, (1) the security interests in
assets requiring perfection through control agreements or other control
arrangements (other than control of pledged certificated Securities and material
Instruments to the extent otherwise required under this Agreement and the filing
of financing statements), (2) assets subject to certificates of title (other
than the filing of financing statements) and (3) Letter-of-Credit Rights (other
than the filing of financing statements) shall not be required to be perfected.
In the event for any reason the law of any jurisdiction other than New York
becomes or is applicable to the Collateral or any part thereof, or to any of the
Secured Obligations, each Debtor agrees to execute and deliver all such
agreements, assignments, instruments, and documents and to do all such other
things as necessary or as the

 

-10-



--------------------------------------------------------------------------------

Collateral Agent may reasonably request to preserve, protect, and enforce the
security interest of the Collateral Agent under the law of such other
jurisdiction, subject to the limitations set forth in the proviso to the first
sentence of this clause (x). Without limiting the foregoing, the Collateral
Agent is hereby authorized at any time and from time to time to file in any
relevant jurisdiction any financing statement that describes the Collateral as
“all assets” or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the
UCC. Each Debtor hereby further authorizes the Collateral Agent to file the
Intellectual Property Security Agreements, or other instrument to perfect,
confirm, continue, protect or enforce the security interest granted hereunder,
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), as applicable, without the signature of such
Debtor, and naming such Debtor as a debtor and naming the Collateral Agent as
secured party.

(xi)      If an Event of Default has occurred and is continuing, the Collateral
Agent may, at its option, but only following ten (10) Business Days’ written
notice to each Debtor of its intent to do so, expend such sums as the Collateral
Agent reasonably deems advisable to perform the obligations of the Debtors with
respect to the Collateral under this Agreement and the other Notes Documents to
the extent that any Debtor fails to do so, including, without limitation, the
payment of any insurance premiums, the payment of any taxes, Liens and
encumbrances that do not constitute Permitted Liens, expenditures made in
defending against any adverse claims that do not constitute Permitted Liens, and
all other expenditures which the Collateral Agent may be compelled to make by
operation of law or which the Collateral Agent may make by agreement or
otherwise for the protection of the security hereof that do not constitute
Permitted Liens. All such sums and amounts so expended shall be repayable by the
Debtors within thirty (30) days after demand, shall constitute additional
Secured Obligations secured hereunder, and shall bear interest from the date
said amounts are expended at a rate per annum (computed on the basis of a year
of 360 days for the actual number of days elapsed) equal to 2% plus the stated
interest rate of the Notes (such rate per annum as so determined being
hereinafter referred to as the “Default Rate”). No such performance of any
obligation by the Collateral Agent on behalf of a Debtor, and no such
advancement or expenditure therefor, shall relieve any Debtor of any default
under the terms of this Agreement or in any way obligate any Secured Party to
take any further or future action with respect thereto. The Collateral Agent, in
making any payment hereby authorized, may do so according to any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim. The Collateral Agent, in performing any act hereunder, shall
be the sole judge of whether the relevant Debtor is required to perform the same
under the terms of this Agreement.

Section 5.        Special Provisions Regarding Receivables.   (a) Upon the
occurrence and during the continuance of an Event of Default, if any Receivable
arises out of a contract with the United States of America, or any state or
political subdivision thereof, or any department, agency or instrumentality of
any of the foregoing, each Debtor agrees to provide information promptly upon
the request of the Collateral Agent and, at the request of the Collateral Agent
or, at the request of the Senior Secured Credit Facilities Collateral Agent with
respect to the corresponding provision of the Senior Secured Credit Facilities
Security Agreement, execute whatever instruments and documents are reasonably
required by the Collateral Agent in order that such Receivable shall be assigned
to the Collateral Agent and that proper notice of such assignment shall be given
under the federal Assignment of Claims Act (or any successor statute) or any
similar state or local statute, as the case may be.

(b)        If any Debtor shall at any time after the Escrow Release Date hold or
acquire any Instrument or Chattel Paper evidencing any Receivable or other item
of Collateral (including

 

-11-



--------------------------------------------------------------------------------

Intercompany Notes but other than any checks received and deposited in the
ordinary course of business), the Debtor shall, on or prior to the later to
occur of (i) sixty (60) days following such acquisition and (ii) the date of the
next required delivery of the quarterly financial statements pursuant to
Section 4.02 of the Indenture following the date of such acquisition (or such
longer period as to which the Senior Secured Credit Facilities Collateral Agent
may consent with respect to the corresponding requirement under the Senior
Secured Credit Facilities Security Agreement), cause such Instrument or tangible
Chattel Paper to be delivered to the Collateral Agent; provided, however, that,
unless an Event of Default has occurred and is continuing, a Debtor shall not be
required to deliver any such Instrument or tangible Chattel Paper if and only so
long as the aggregate unpaid principal balance of all such Instruments and
tangible Chattel Paper held by the Debtors and not delivered to the Collateral
Agent hereunder is less than $30.0 million at any one time outstanding.

Section 6.        Collection of Receivables.   (a) Except as otherwise provided
in this Agreement, each Debtor shall make collection of its Receivables and may
use the same to carry on its business in accordance with its ordinary business
practices and otherwise subject to the terms hereof.

(b)        Upon the occurrence and during the continuance of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under other provisions of this Section 6, in the event the Collateral
Agent makes a written request for any Debtor to do so:

(i)        all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks but other than any
checks received and deposited in the ordinary course of business) shall, upon
receipt by such Debtor, be promptly endorsed to and deposited with Collateral
Agent; and/or

(ii)      such Debtor shall instruct all customers and account debtors to remit
all payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Collateral Agent and which
are maintained at one or more post offices selected by the Collateral Agent.

(c)        Upon the occurrence and during the continuation of any Event of
Default, whether or not the Collateral Agent has exercised any of its other
rights under the other provisions of this Section 6, the Collateral Agent or its
designee may notify the relevant Debtor’s customers and account debtors at any
time that Receivables have been assigned to the Collateral Agent or of the
Collateral Agent’s security interest therein, and either in its own name, or
such Debtor’s name, or both, demand, collect (including, without limitation,
through a lockbox analogous to that described in Section 6(b)(ii) hereof),
receive, receipt for, sue for, compound and give acquittance for any or all
amounts due or to become due on Receivables, and in the Collateral Agent’s
reasonable discretion file any claim or take any other action or proceeding
which the Collateral Agent may reasonably deem necessary to protect and realize
upon the security interest of the Collateral Agent in the Receivables or any
other Collateral.

(d)        Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Collateral Agent pursuant to any of the provisions of
Sections 6(b) or 6(c) hereof may be handled and administered by the Collateral
Agent in and through a remittance account or accounts maintained at the
Collateral Agent or by the Collateral Agent at a commercial bank or banks
selected by the Collateral Agent with reasonable care (collectively the
“Depositary Banks” and individually a “Depositary Bank”), and each Debtor
acknowledges that the maintenance of such remittance accounts by the Collateral
Agent is solely for the Collateral Agent’s convenience. The Collateral Agent
may, after the occurrence and during the continuation of any Event of Default,
apply all or any part of any proceeds of Receivables or other Collateral
received by it from any source to the payment of the Secured Obligations
(whether or not then due and payable), such applications to be made pursuant to
the terms of the Indenture, and at such

 

-12-



--------------------------------------------------------------------------------

intervals as the Collateral Agent may from time to time in its discretion
determine. The Collateral Agent need not apply or give credit for any item
included in proceeds of Receivables or other Collateral until the Depositary
Bank has received final payment therefor at its office in cash or final solvent
credits current at the site of deposit reasonably acceptable to the Collateral
Agent and the Depositary Bank as such. However, if the Collateral Agent does
permit credit to be given for any item prior to a Depositary Bank receiving
final payment therefor and such Depositary Bank fails to receive such final
payment or an item is charged back to the Collateral Agent or any Depositary
Bank for any reason, the Collateral Agent may at its election in either instance
charge the amount of such item back against any such remittance accounts. After
all Events of Default have been cured or waived, the Collateral Agent shall
promptly return to the applicable Debtor all proceeds of Collateral which the
Collateral Agent has not applied to the Secured Obligations as provided above
from the remittance account, as well as all Instruments and tangible Chattel
Paper delivered to the Collateral Agent pursuant to Section 6(b)(i) hereof.
Notwithstanding the foregoing, each Secured Party shall be obligated to refund
and return any and all amounts paid by any Debtor to such Secured Party for
fees, expenses or damages to the extent such Secured Party is not entitled to
payment of such amounts in accordance with the terms hereof. The Secured Parties
shall have no liability or responsibility to any Debtor for the Collateral Agent
or any Depositary Bank accepting any check, draft or other order for payment of
money bearing the legend “payment in full” or words of similar import or any
other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance.

Section 7.        Special Provisions Regarding Investment Property and Deposits.
  (a) Unless and until an Event of Default has occurred and is continuing and
the Collateral Agent shall have given the Debtors at least three (3) Business
Days’ notice of its intent to exercise its rights under this Agreement:

(i)        each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property, or any part thereof,
for all purposes not inconsistent with the terms of this Agreement, the
Indenture or any other document evidencing or otherwise relating to any Secured
Obligations; and

(ii)        each Debtor shall be entitled to receive and retain all cash
dividends paid upon or in respect of its Investment Property subject to the lien
and security interest of this Agreement.

(b)        As of the Escrow Release Date, all (i) Equity Interests in a
Subsidiary held, beneficially or of record, by each Debtor, (ii) Equity
Interests in an Affiliate held, beneficially or of record, by each Debtor that
represent 50% or less of Equity Interests of such Affiliate, (iii) securities
accounts in the name of a Debtor and (iv) commodity accounts in the name of a
Debtor, in each case, that constitute Collateral are listed and identified on
Schedule 4 to the Perfection Certificate and made a part hereof. If any Debtor
shall at any time after the Escrow Release Date hold or acquire any other
Investment Property constituting Collateral, the Debtor shall, on or prior to
the later to occur of (i) sixty (60) days following such acquisition and
(ii) the date of the next required delivery of the quarterly financial
statements pursuant to Section 4.02 of the Indenture following the date of such
acquisition (or such longer period as to which the Senior Secured Credit
Facilities Collateral Agent may consent with respect to the corresponding
requirement under the Senior Secured Credit Facilities Security Agreement),
deliver to the Collateral Agent certificates for all certificated securities
constituting Investment Property and part of the Collateral hereunder (other
than any certificated securities issued by a Person that is not an Affiliate),
all duly endorsed in blank for transfer or accompanied by an appropriate
assignment or assignments or an appropriate undated stock power or powers, in
every case sufficient to transfer title thereto, including, without limitation,
all stock received in respect of a stock dividend or resulting from a split-up,
revision or reclassification of the Investment Property or any part thereof or
received in addition to, in substitution of or in exchange for the Investment
Property or any part thereof as a result of a merger, consolidation or
otherwise. With respect to any uncertificated securities or any Investment
Property held by a securities

 

-13-



--------------------------------------------------------------------------------

intermediary, commodity intermediary, or other financial intermediary of any
kind, at the Collateral Agent’s request after the occurrence and during the
continuance of an Event of Default or, at the request of the Senior Secured
Credit Facilities Collateral Agent with respect to the corresponding provision
of the Senior Secured Credit Facilities Security Agreement (or at any time with
respect to uncertificated securities or Investment Property issued by any
Guarantor to Issuer or another Guarantor), the relevant Debtor shall execute and
deliver, and shall cause any such issuer or intermediary to execute and deliver,
an agreement among such Debtor, the Collateral Agent, and such issuer or
intermediary which provides, among other things, for the issuer’s or
intermediary’s agreement that it will comply with such entitlement orders, and
apply any value distributed on account of any Investment Property, as directed
by the Collateral Agent without further consent by such Debtor. The Collateral
Agent may, upon three (3) Business Days’ written notice to the Debtors at any
time after the occurrence and during the continuation of any Event of Default,
cause to be transferred into its name or the name of its nominee or nominees any
and all of the Investment Property hereunder.

(c)        [Reserved].

Section 8.        Power of Attorney. In addition to any other powers of attorney
contained herein, each Debtor hereby appoints the Collateral Agent, its nominee,
or any other person whom the Collateral Agent may reasonably designate as such
Debtor’s attorney-in-fact, with full power and authority upon the occurrence and
during the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Collateral Agent’s possession; to endorse the Collateral in blank or to
the order of the Collateral Agent or its nominee; and to sign such Debtor’s name
on any invoice or bill of lading relating to any Collateral, on claims to
enforce collection of any Collateral, on notices to and drafts against customers
and account debtors and other obligors, on schedules and assignments of
Collateral, on notices of assignment and on public records; to notify the post
office authorities to change the address for delivery of such Debtor’s mail to
an address designated by the Collateral Agent; to receive, open and dispose of
all mail addressed to such Debtor; and to do all things reasonably necessary to
carry out this Agreement. Each Debtor hereby ratifies and approves all acts of
any such attorney and agrees that neither the Collateral Agent nor any such
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than such person’s gross negligence or willful
misconduct (as determined by a final non-appealable order of a court of
competent jurisdiction). The foregoing powers of attorney, being coupled with an
interest, are irrevocable until the Termination Date.

Section 9.        Defaults and Remedies.   (a) The occurrence of any event or
the existence of any condition, after giving effect to any applicable notice,
grace or cure provision pursuant to the Indenture, specified as an “Event of
Default” under the Indenture shall constitute an “Event of Default” hereunder.

(b)        Upon the occurrence and during the continuation of any Event of
Default, the Collateral Agent shall have, in addition to all other rights
provided herein or by law, the rights and remedies of a secured party under the
UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights or remedies are asserted and regardless of whether the UCC applies to the
affected Collateral), and further the Collateral Agent may (but shall not be
obligated to), without demand and, to the extent permitted by applicable law,
without advertisement, notice, hearing or process of law, all of which each
Debtor hereby waives to the extent permitted by applicable law, at any time or
times, sell, lease, assign, give an option or options to purchase or otherwise
dispose of and deliver, or acquire by credit bid on behalf of the other Secured
Parties any or all Collateral held by or for it at public or private sale, at
any securities exchange or broker’s board or at the Collateral Agent’s office or
elsewhere, for cash, upon credit or otherwise, at such prices and upon such
terms as the Collateral Agent deems advisable, in its

 

-14-



--------------------------------------------------------------------------------

reasonable discretion. In the exercise of any such remedies, the Collateral
Agent may sell the Collateral as a unit even though the sales price thereof may
be in excess of the amount remaining unpaid on the Secured Obligations. Also, if
less than all the Collateral is sold, the Collateral Agent shall have no duty to
marshal or apportion the part of the Collateral so sold as between the Debtors,
or any of them, but may sell and deliver any or all of the Collateral without
regard to which of the Debtors are the owners thereof. In addition to all other
sums due any Secured Party hereunder, each Debtor shall pay the Secured Parties
all costs and expenses incurred by the Secured Parties, including reasonable
attorneys’ fees and court costs (but under no circumstances shall the Debtors be
obligated to pay for more than one firm of outside counsel to each of the
Collateral Agent, the Trustee and the Holders), in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Party or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any successor statute). Any requirement of reasonable
notice shall be met if such notice is personally served on or sent to the
Debtors in accordance with Section 14(b) hereof at least ten (10) Business Days
before the time of sale or other event giving rise to the requirement of such
notice; provided, however, no notification need be given to a Debtor if such
Debtor has signed, after the Event of Default hereunder that is then continuing
has occurred, a statement renouncing any right to notification of sale or other
intended disposition. The Collateral Agent shall not be obligated to make any
sale or other disposition of the Collateral regardless of notice having been
given. Any Secured Party may be the purchaser at any public sale. Each Debtor
hereby waives all of its rights of redemption from any such sale. The Collateral
Agent may postpone or cause the postponement of the sale of all or any portion
of the Collateral by announcement at the time and place of such sale, and such
sale may, without further notice, be made at the time and place to which the
sale was postponed or the Collateral Agent may further postpone such sale by
announcement made at such time and place. The Collateral Agent has no obligation
to prepare the Collateral for sale. The Collateral Agent may sell or otherwise
dispose of the Collateral without giving any warranties as to the Collateral or
any part thereof, including disclaimers of any warranties of title or the like,
and each Debtor acknowledges and agrees that the absence of such warranties
shall not render the disposition commercially unreasonable.

(c)        Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default hereunder, in addition to all
other rights provided herein or by law, (i) the Collateral Agent shall have the
right to take physical possession of any and all of the Collateral, the right
for that purpose to enter without legal process any premises where the
Collateral may be found (provided such entry be done lawfully), and the right to
maintain such possession on the relevant Debtor’s premises or to remove the
Collateral or any part thereof to such other places as the Collateral Agent may
desire, in each case, subject to the terms of any lease covering the relevant
premises, (ii) the Collateral Agent shall have the right to direct any
intermediary at any time holding any Investment Property or other Collateral, or
any issuer thereof, to deliver such Collateral or any part thereof to the
Collateral Agent and/or to liquidate such Collateral or any part thereof and
deliver the proceeds thereof to the Collateral Agent, and (iii) each Debtor
shall, upon the Collateral Agent’s demand, promptly assemble the Collateral and
make it available to the Collateral Agent at a place reasonably designated by
the Collateral Agent. If the Collateral Agent exercises its right to take
possession of the Collateral, each Debtor shall also at its expense perform any
and all other steps requested by the Collateral Agent to preserve and protect
the security interest hereby granted in the Collateral, such as placing and
maintaining signs indicating the security interest of the Collateral Agent,
appointing overseers for the Collateral and maintaining Collateral records.

(d)        Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Debtors to
exercise the voting and/or consensual powers which they are entitled to exercise
pursuant to Section 7(a)(i) hereof and/or to receive and retain

 

-15-



--------------------------------------------------------------------------------

the distributions which they are entitled to receive and retain pursuant to
Section 7(a)(ii) hereof, shall, at the option of the Collateral Agent upon ten
(10) Business Days prior written notice to the Debtors, cease and thereupon
become vested in the Collateral Agent, which, in addition to all other rights
provided herein or by law, shall then be entitled solely and exclusively to
exercise all voting and other consensual powers pertaining to the Investment
Property and/or to receive and retain the distributions which such Debtor would
otherwise have been authorized to retain pursuant to Section 7(a)(ii) hereof and
shall then be entitled solely and exclusively to exercise any and all rights of
conversion, exchange or subscription or any other rights, privileges or options
pertaining to any Investment Property as if the Collateral Agent were the
absolute owner thereof including, without limitation, the rights to exchange, at
its discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine. In the event the Collateral Agent in good
faith believes any of the Collateral constitutes restricted securities within
the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable. To the extent that the notice referred to in the first sentence of
this paragraph (d) has been given, after all Events of Default have been cured
or waived, (i) each Debtor shall have the exclusive right to exercise the voting
and consensual rights and powers that such Debtor would have otherwise been
entitled to exercise pursuant to the terms of Section 7(a)(i) hereof and
(ii) the Collateral Agent shall promptly repay to each applicable Debtor
(without interest) all dividends, interest, principal or other distributions
that such Debtor would otherwise be permitted to retain pursuant to
Section 7(a)(ii) hereof and that have not been applied to the repayment of the
Secured Obligations.

(e)        Without in any way limiting the foregoing, each Debtor hereby grants
to the Secured Parties, effective and exercisable solely upon the occurrence and
during the continuation of an Event of Default, a royalty-free (and free of any
other obligation of payment or compensation), irrevocable (solely during the
continuation of an Event of Default), non-exclusive license and right to use and
sublicense (in the ordinary course of business), in connection with any
foreclosure or other realization by the Collateral Agent or the Secured Parties
on all or any part of the Collateral to the extent permitted by law and this
Agreement, all Intellectual Property Collateral (excluding any rights under a
License that by its terms is prohibited from being sublicensed by Debtor to the
Collateral Agent) now owned or hereafter acquired by such Debtor, and wherever
the same may be located and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, the right to
prosecute and maintain all such Intellectual Property Collateral and the right
to sue for past infringement of such Intellectual Property Collateral. The
license and right granted to the Secured Parties hereby shall be without any
royalty or fee or charge whatsoever with respect to fees payable by the Secured
Parties to Debtors.

(f)        The powers conferred upon the Secured Parties hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any

 

-16-



--------------------------------------------------------------------------------

duties or obligations of the Debtors in any way related to the Collateral, and
the Collateral Agent shall have no duty or obligation to discharge any such duty
or obligation. Neither any Secured Party nor any party acting as attorney for
any Secured Party shall be liable for any acts or omissions or for any error of
judgment or mistake of fact or law other than such person’s gross negligence or
willful misconduct as determined by a final non-appealable order of a court of
competent jurisdiction.

(g)        Failure by the Collateral Agent to exercise any right, remedy or
option under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and otherwise complies with the requirements set forth
in Section 6.04 of the Indenture and then only to the extent specifically
stated. The rights and remedies of the Secured Parties under this Agreement
shall be cumulative and not exclusive of any other right or remedy which any
Secured Party may have.

Section 10.        Application of Proceeds.   The proceeds and avails of the
Collateral or any Mortgaged Property at any time received by the Collateral
Agent upon the occurrence and during the continuation of any Event of Default
pursuant to any exercise of remedies shall, when received by the Collateral
Agent in cash or its equivalent, be applied by the Collateral Agent in reduction
of, or held as collateral security for, the Secured Obligations in accordance
with the terms of the Indenture.

The Debtors shall remain liable to the Secured Parties for any deficiency. Any
surplus remaining after the Termination Date has occurred shall be returned to
the Issuer, as agent for the Debtors, or to whomsoever the Collateral Agent
reasonably determines is lawfully entitled thereto.

Section 11.        Continuing Agreement; Release.   (a) Liens securing the
Secured Obligations will be released, in whole or in part, as provided in
Section 12.03 of the Indenture.

(b)        If the Collateral Agent shall be directed or permitted pursuant to
Section 12.03 of the Indenture to release any Lien created hereby upon any
Collateral (including any Collateral sold or disposed of by any Debtor in a
transaction permitted by the Indenture (other than a transfer to another
Debtor)), such Collateral shall be automatically released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, Section 12.03 of the Indenture, all without delivery of any instrument
or performance of any act by any party, and all rights to such Collateral shall
revert to the Debtors. In connection therewith, the Collateral Agent at the
request and sole expense of the Issuer, shall execute and deliver to the Issuer
all releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral. A Debtor shall be automatically released from
its obligations hereunder in the event that all the capital stock of such Debtor
shall be so sold or disposed (other than a transfer to another Debtor) or if
such Debtor ceases to be a Restricted Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction or designation permitted under
the Indenture. Any execution and delivery of documents pursuant to this
Section 11(b) shall be without recourse to or representation or warranty by the
Collateral Agent.

Section 12.        The Collateral Agent.   (a) In acting under or by virtue of
this Agreement, the Collateral Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Indenture, all of which
provisions of said Indenture (including, without limitation, Section 12.09
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety except that references therein to
(i) “Holders” shall be references herein to “Secured Parties” and (ii) “Issuer”
and “Guarantor” shall be references herein to “Debtor” as context dictates. The
Collateral Agent hereby disclaims any representation or warranty to the Secured
Parties or any other holders of the Secured

 

-17-



--------------------------------------------------------------------------------

Obligations concerning the perfection of the liens and security interests
granted hereunder or in the value of any of the Collateral.

(b)        The parties hereto agree that the Collateral Agent shall be entitled
to indemnification and reimbursement of its expenses incurred hereunder as
provided in Section 7.07 of the Indenture as if such sections were set out in
full herein and references to “the Trustee” therein were references to “the
Collateral Agent” and references to “Issuer” and “Guarantor” therein were
references to “Debtor” as the context indicates. The obligations of the Debtors
under this clause shall survive termination of this Agreement and the
resignation or removal of the Collateral Agent.

Section 13.        Intercreditor Agreement.   Notwithstanding anything herein to
the contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations (as defined in the
First Priority Intercreditor Agreement) that are Credit Agreement Obligations
(as defined in the First Priority Intercreditor Agreement), with respect to
Shared Collateral (as defined in the First Priority Intercreditor Agreement),
the requirements of this Agreement to deliver Collateral to the Collateral Agent
shall be deemed satisfied by the delivery thereof to the Applicable Authorized
Representative (as defined in the First Priority Intercreditor Agreement) as
bailee for the Collateral Agent as provided in the First Priority Intercreditor
Agreement; provided that as of the date hereof, the Applicable Authorized
Representative is the Senior Secured Credit Facilities Collateral Agent.

Section 14.        Miscellaneous.   (a) This Agreement may only be waived or
modified in writing in accordance with the requirements of Article IX of the
Indenture. This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Parties hereunder, to the benefit of the Secured Parties and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or delegate its duties hereunder without the Collateral Agent’s prior
written consent. Without limiting the generality of the foregoing, and subject
to the provisions of the Indenture, any Holder may transfer any Note held by it
to any other person subject to the requirements of Section 2.06 of the
Indenture, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Holder herein or otherwise.

(b)        All notices and other communications hereunder shall comply with
Section 11.02 of the Indenture; provided that, the address information for each
Debtor shall be that expressed for the Issuer in such Section.

(c)        Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Agreement invalid or unenforceable.

(d)        The lien and security interest herein created and provided for stand
as direct and primary security for the Secured Obligations of the Issuer arising
under or otherwise relating to the Indenture as well as for the other Secured
Obligations secured hereby. No application of any sums received by the

 

-18-



--------------------------------------------------------------------------------

Secured Parties in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and the Termination Date has occurred. Each Debtor acknowledges and
agrees that the lien and security interest hereby created and provided are
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of any Secured Party or any other holder of
any Secured Obligations, and without limiting the generality of the foregoing,
the lien and security interest hereof shall not be impaired by any acceptance by
any Secured Party or any other holder of any Secured Obligations of any other
security for or guarantors upon any of the Secured Obligations or by any
failure, neglect or omission on the part of any Secured Party or any other
holder of any of the Secured Obligations to realize upon or protect any of the
Secured Obligations or any collateral or security therefor. The lien and
security interest hereof shall not in any manner be impaired or affected by (and
the Secured Parties, without notice to anyone, are hereby authorized to make
from time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing. The issuance of Additional Notes in such amounts and on such
terms as the Issuer may elect in accordance with the terms of the Indenture
shall not in any manner impair the lien and security interest created and
provided for. In order to realize hereon and to exercise the rights granted the
Secured Parties hereunder and under applicable law, there shall be no obligation
on the part of any Secured Party or any other holder of any Secured Obligations
at any time to first resort for payment to the Issuer or any other Debtor or to
any guaranty of the Secured Obligations or any portion thereof or to resort to
any other collateral, security, property, liens or any other rights or remedies
whatsoever, and the Secured Parties shall have the right to enforce this
Agreement against any Debtor or its Collateral irrespective of whether or not
other proceedings or steps seeking resort to or realization upon or from any of
the foregoing are pending.

(e)        In the event the Secured Parties shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule A, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules 1, 3, 4, 5,
6 and 7 to the Perfection Certificate with respect to it. No such substitution
shall be effective absent the written consent of the Collateral Agent nor shall
it in any manner affect the obligations of the other Debtors hereunder.

(f)        This Agreement may be executed in counterparts and by different
parties hereto on separate counterparts, each of which shall be an original, but
all together one and the same instrument. Delivery of executed counterparts of
this Agreement by telecopy or by e-mail of an Adobe portable document format
file (also known as a “PDF” file) shall be effective as originals. Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.

(g)        No Secured Party (other than the Collateral Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Agreement for the enforcement of any remedy under or upon
this Agreement; it being understood and intended that no one or more of the
Secured Parties (other than the Collateral Agent) shall have any right in any
manner whatsoever to enforce any right hereunder, and that all proceedings at
law or in equity shall be instituted, had and

 

-19-



--------------------------------------------------------------------------------

maintained by the Collateral Agent in the manner herein provided and for the
benefit of the Secured Parties.

(h)        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of any provision hereof.

(i)        Each Debtor hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York state court sitting in New York City in the borough of Manhattan, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each Debtor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient form. Each of the parties hereto agrees that a final judgment
in any such proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that (i) any party hereto may
otherwise have to bring any proceeding relating to this Agreement against any
other party hereto or their respective properties in the courts of any
jurisdiction (A) for purposes of enforcing a judgment or (B) in connection with
any pending bankruptcy, insolvency or similar proceeding in such jurisdiction or
(ii) the Collateral Agent or any other Secured Party may otherwise have to bring
any proceeding relating to this Agreement against any Debtor or its properties
in the courts of any jurisdiction in connection with exercising remedies against
any Collateral in a jurisdiction in which such Collateral is located. EACH
DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT, EACH SECURED PARTY
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 15.        Other Actions. Each Debtor agrees that, in the event any
Debtor, pursuant to the Senior Secured Credit Facilities Security Agreement or
any other First Lien Security Document (as defined in the Intercreditor
Agreement), takes any action to grant or perfect a Lien in favor of the Senior
Secured Credit Facilities Collateral Agent or any other First Lien Secured
Parties (as defined in the Intercreditor Agreement) in any assets, such Debtor
shall also take such action to grant or perfect a Lien in favor of the
Collateral Agent to secure the Secured Obligations without request of the
Collateral Agent, including, without limitation, with respect to any property
and real property in which the Senior Secured Credit Facilities Collateral Agent
directs a Debtor to grant or perfect a lien or take such other action under the
Senior Secured Credit Facilities Security Agreement.

[SIGNATURE PAGES TO FOLLOW]

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

“Debtors”

WESTERN DIGITAL CORPORATION

By:

 

/s/ Olivier Leonetti

 

Name:

 

Olivier Leonetti

 

Title:

 

Chief Financial Officer

 

WESTERN DIGITAL TECHNOLOGIES, INC By:   /s/ Michael C. Ray   Name:   Michael C.
Ray  

Title:

 

Executive Vice President, Chief Legal Officer and Secretary

 

HGST, INC.

WD MEDIA, LLC

By:   /s/ Michael C. Ray   Name:   Michael C. Ray  

Title:

 

Secretary

 

WESTERN DIGITAL (FREMONT), LLC By:   /s/ Michael C. Ray   Name:   Michael C. Ray
  Title:   Vice President and Secretary



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

U.S. Bank National Association, as Collateral Agent By:   /s/    Paula
Oswald         Name:  

Paula Oswald

Title:  

Vice President

 



--------------------------------------------------------------------------------

SCHEDULE A

[FORM OF] ASSUMPTION AND SUPPLEMENTAL SECURITY AGREEMENT

THIS AGREEMENT dated as of this [            ]th day of [            ], 20[ ]
from the entities listed on the signature pages hereto (collectively, the “New
Debtors”), to U.S. Bank National Association (“U.S. Bank”), as collateral agent
for the Secured Parties (defined in the Security Agreement hereinafter
identified and defined) (U.S. Bank acting as such agent and any successor or
successors to U.S. Bank in such capacity being hereinafter referred to as the
“Collateral Agent”).

PRELIMINARY STATEMENTS

A.        Western Digital Corporation, a Delaware corporation (the “Issuer”),
and certain other parties have executed and delivered to the Collateral Agent
that certain Security Agreement dated as of [            ], 20[            ]
(such Security Agreement, as the same may from time to time be amended,
restated, amended and restated, modified or restated, including supplements
thereto which add additional parties as Debtors thereunder, being hereinafter
referred to as the “Security Agreement”), pursuant to which such parties (the
“Existing Debtors”) have granted to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in the Existing Debtors’
Collateral to secure the Secured Obligations.

B.        All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Security Agreement,
except that any reference to the term “Debtor” or “Debtors” and any provision of
the Security Agreement providing meaning to such term shall be deemed a
reference to the Existing Debtors and the New Debtors.

C.        The Issuer provides each New Debtor with substantial financial,
managerial, administrative, and/or technical support and each New Debtors will
benefit, directly and indirectly, from the financial accommodations extended by
the Secured Parties to the Issuer.

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of financial
accommodations given or to be given to the Issuer by the Secured Parties from
time to time, each New Debtor hereby agrees as follows:

1.        Each New Debtor acknowledges and agrees that it shall become a
“Debtor” party to the Security Agreement effective upon the date of such New
Debtor’s execution of this Agreement and the delivery of this Agreement to the
Collateral Agent, and that upon such execution and delivery, all references in
the Security Agreement to the terms “Debtor” or “Debtors” shall be deemed to
include such New Debtor. Without limiting the generality of the foregoing, each
New Debtor hereby repeats and reaffirms all grants (including the grant of a
lien and security interest), covenants, agreements, representations, and
warranties contained in the Security Agreement as amended hereby, each and all
of which are and shall remain applicable to the Collateral from time to time
owned by such New Debtor or in which such New Debtor from time to time has any
rights. Without limiting the foregoing, in order to secure payment of the
Secured Obligations, whether now existing or hereafter arising, each New Debtor
does hereby grant to the Collateral Agent for the benefit of the Secured
Parties, and hereby agrees that the Collateral Agent has and shall continue to
have until the Termination Date for the benefit of the Secured Parties a
continuing lien on and security interest in all of such New Debtor’s Collateral,
including, without limitation, all of such New Debtor’s Accounts, Chattel Paper,
Instruments, Documents, General Intangibles, Letter-of-Credit Rights, Supporting
Obligations, Deposit Accounts, Investment Property, Inventory, Equipment,
Fixtures, Commercial Tort Claims, and all of the other Collateral other than the

 

A-1



--------------------------------------------------------------------------------

Excluded Property, each and all of such granting clauses being incorporated
herein by reference with the same force and effect as if set forth herein in
their entirety, except that all references in such clauses to the Existing
Debtors or any of them shall be deemed to include references to such New Debtor.
Nothing contained herein shall in any manner impair the priority of the liens
and security interests heretofore granted in favor of the Collateral Agent under
the Security Agreement.

2.        Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate shall be
supplemented by the information set forth on the attached Supplements to each of
Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate with respect to each
New Debtor.

3.        Each New Debtor hereby acknowledges and agrees that the Secured
Obligations are secured by all of the Collateral according to, and otherwise on
and subject to, the terms and conditions of the Security Agreement to the same
extent and with the same force and effect as if such New Debtor had originally
been one of the Existing Debtors under the Security Agreement and had originally
executed the same as such an Existing Debtor.

4.        Except as specifically modified hereby, all of the terms and
conditions of the Security Agreement shall stand and remain unchanged and in
full force and effect.

5.        Each New Debtor agrees to execute and deliver such further instruments
and documents and do such further acts and things as the Collateral Agent may
reasonably deem necessary or proper to carry out more effectively the purposes
of this Agreement.

6.        No reference to this Agreement need be made in the Security Agreement
or in any other document or instrument making reference to the Security
Agreement, any reference to the Security Agreement in any of such to be deemed a
reference to the Security Agreement as modified hereby.

7.        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

SUPPLEMENTS

SUPPLEMENT TO SCHEDULE 1

LEGAL NAMES

SUPPLEMENT TO SCHEDULE 3

OWNED REAL PROPERTY

SUPPLEMENT TO SCHEDULE 4

EQUITY INTERESTS IN A SUBSIDIARY AND OTHER EQUITY INTERESTS

SUPPLEMENT TO SCHEDULE 5

INSTRUMENTS AND TANGIBLE CHATTEL PAPER

SUPPLEMENT TO SCHEDULE 6

INTELLECTUAL PROPERTY

SUPPLEMENT TO SCHEDULE 7

COMMERCIAL TORT CLAIMS

 

A-3



--------------------------------------------------------------------------------

[New Debtor[s]]

By:

 

 

 

    Name:

 

    Title:

 

A-4



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-5